Case 6:20-cv-06675-FPG Document 3-1 Filed 09/17/20 Page 1 of 6

a

 

 

 

 

 

 

i ' For Office Use Only
Filling Fee Paid $
Certs §$
$ Bond, Fee:
Receipt No: No:

DO NOT LEAVE ANY ITEMS BLANK

SURROGATE'S COURT OF THE STATE OF NEW YORK
COUNTY OF MONROE

 

we ee ee ee ee x
ADMINISTRATION PROCEEDING, PETITION FOR LETTERS OF:
Estate of Daniel Prude [X ] Administration
[ ] Limited Administration
alk/a { ]. Administration with Limitations
{ ] Temporary Administration
Deceased File No.
ow ee ee ee eee we ee ee eee eee eenenes x

TO THE SURROGATE'S COURT, COUNTY OF MONROE
It is respectfully alleged:
1. The name,domicile and interest in this proceeding of the petitioner,who is of full age,is as follows:

Name: Tameshay Prude

 

Domicile: 8102 South Loomis Bivd., Apt 1 Chicago
(Street Address) (City/Town/Village)
Cook Illinois 60620 312-837-8100
(Coumyy {State} (Zipy (Teteprone wamibery—

Mailing address is:

 

(if different from domicils)

 

Citizenship (check one): [X ]U.S.A.  [] Other (specify)
interest of Petitioner (check one):
[] Distributee of decedent (state relationship)

 

[X ] Other(specify) Sister of decedent; daughter of sole distribute (decedent's father)

ls proposed Administrator an attorney? [ ] Yes [X ]No
[if yes, submit statement pursuant to 22 NYCRR 207.16(e); see also 207.52 (Accounting of attorney-fiduciary).]

The proposed Administrator { jls {X ] is not a convicted felon nor is he/she otherwise
ineligible, pursuant to SCPA 707 to receive letters.

If the proposed Administrator is a convicted felon, submit a copy of the Certificate of Relief from Civil Disabilities.

2. The name, domicile, date and place of death, and national citizenship of the above-named decedent are as follows:
{The Death Certificate must be filed with this proceeding. If the decedent's domicile is different from that shown on the death
certificate, check box [J and attach an affidavit explaining the reason for this inconsistency.]

Name: Daniel Terrell Pride

 

 

 

 

 

 

Domicile: 8102 South Loomis Blvd., Apt. 1 Chicago
(Street Number) (City, Village/Town)
Illinois. 60620
(Statey—— (Zip Codey —
Township of: County of: Avtonree— Lo ao K
Date of Death: March 30, 2020 Place of Death: Rochester, New York
Citizenship: (check one): [X] U.S.A. [] Other (specify)

 

Page 1 of

AA fARATANA
Case 6:20-cv-06675-FPG Document 3-1 Filed 09/17/20 Page 2 of 6
[Note: For items 3a through c: Do not include any assets that are jointly held, held in trust for another, or have a named
beneficiary.]

3.(a) The estimated gross value of the decedent's personal property passing by intestacy is less than

$0

Xv

(b) The estimated gross value of the decedent's real property, in this state, which is [ ] improved, [ ] unimproved, passing by

intestacy is less than

$0

A brief description of each parcel is as follows:

 

(c) The estimated gross rent for a period of eighteen (18) months is the sum of $ 0

(a) In addition to the value of the personal property stated in paragraph (3) the following right of action existed on behalf of the
decedent and survived his/her death, or is granted to the administrator of the decedent by special provision of law,and it Is impractical
to give a bond sufficient to cover the probable amount to be recovered the rein: (Write“NONE or state briefly the cause of action
and the person against whom it exists, including names and carrier].

Potential wrongful death lawsuit.

 

 

 

 

(e) lf decedent is survived by a spouse and 4 parent, or parents but no issué, and there Is a claim tor wrongtul death,
check here [X ] and furnish names(s) and address(es) of parent(s) In Paragraph 7. See EPTL5-4.4.

4. A diligent search and inquiry, including a search of any Safe deposit box ,zhas been made for a will of the decedent and none
has been found. Petitioner(s)(has)(have) been unable to obtain any information concerning any will of the decedent and therefore
allege(s),upon information and belief, that the decedent died without leaving any last will,

5. A search of the records of this Court shows that no application has ever been made for letters of administration upon the
estate of the decedent or for the probate of a will of the decedent, and your petitioner is informed and verily believes that no such
application ever has been made to the Surrogate's Court of any other county of this state.

6. The decedent left surviving the following who would inherit his/her estate pursuant to EPTL4-1.1 and 4-1.2:

a. [] Spouse(husband/wife).

b. — [] Child or children or descendants of predeceased child or children. [Must include marital, nonmarital
and adopted].

c. [] Any issue of the decedent adopted by persons related to the decedent (DRLSection117).

d. [X ] Mother/Father.

e.  [] Sisters or brothers, either of whole or half blood, and issue of predeceased sisters or brothers.
f, {}Grandmother/Grandfather.

g. [] Aunts or uncles, and children of predeceased aunts and uncles (first cousins).

h. — [] First cousins once removed (children of firstcousins). .

[Information is required only as to those classes of surviving relatives who would take the property of decedent pursuant to
EPTL4-1,1.State “number” of survivors in each class. Insert “No” in all prior classes, Insert “X” in all subsequent classes].

Pann 1 0
Case 6:20-cv-06675-FPG Document 3-1 Filed 09/17/20 Page 3 of 6

t

’ * 7, The decedent left surviving the following distributees, or other necessary parties, whose names, degrees of relationship,
domiciles, post office address and citizenship are as follows:

[Note: Show clearly how each person is related to decedent. If relationship is through an ancestor who is deceased, give
name, date of death, and relationship of the ancestor to the decedent. Use rider sheet if space in paragraph (7) is not
sufficient. See Uniform Rules 207.16(b).

If any person listed in paragraph(7)is a non-marital person, or descended from an on marital person, attach a copy of
the order affiliation or Schedule A. If any person listed in paragraph (7) was adopted by any persons related by blood or
marriage to decedent or descended from such persons, attach Schedule Bj.

7a. The following are of full age and under no disability:[If non-marital or adopted-out person, so indicate by attaching
Schedule A and/or B]

 

 

 

 

Name Relationship Domicile and Mailing Address — Citizenship Mailing Address
Joe Louis Cole Father 8102 S. Loomis Blvd, Apt 1 United States
Chicago, IL 60620
Dorothy Jean Prude Mother Deceased, Jan. 16, 2009

 

 

 

 

 

 

 

 

 

 

 

 

7b. The following are infants and/or persons under disability: [Attach applicable Schedule A, B, C, and/or D]

Name Relationship Domicile and Mailing Address — Citizenship Mailing Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 There are no outstanding debts or funeral expenses, except: [Write “NONE” or state same]
NONE

 

 

 

 

 

 

 

 

 

Page 3 of 18
Case 6:20-cv-06675-FPG Document 3-1 Filed 09/17/20 Page 4 of 6
_9. There are no other persons interested in this proceeding other than those here in before mentioned.

WHEREFORE, your petitioner respectfully prays that: [Check and complete all relief requested]
+ ()€. process issue to all necessary parties to show cause why letters should not be issued as requested;

(x ) b. an order be granted dispensing with service of process upon those persons named in Paragraph(7) who have a right to

letters prior or equal to that of the person nominated, and who are non-domiciliaries or whose names or whereabouts
are unknown and cannot be ascertained; ,

(X ) c. a decree award Letters of:

{X ]Administration to_Tameshay Prude
[ ] Limited Administration to

 

{ ] Administration with Limitation to
[] Temporary Administration to

 

 

or to such other person or persons having a prior right as may be entitled thereto, and:

()d. That the authority of the representative under the forgoing Letters be limited with respect to the prosecution or
enforcement of a cause of action on behalf of the estate, as follows: the administrator(s) may not enforce a judgment or
receive any funds without further order of the Surrogate.

(} e. That the authority of the representative under the foregoing Letters be limited as follows:

 

 

 

 

 

 

() f. [State any other relief requested.)

 

 

Dated: _| [di | XD20O

Rowenostorg. Prva, 2.
(Sigdature of Petitioner)

Tanresna - Peercde.

(Brint Name)

 

 

(Signature of Petitioner)

 

(Print Name)

Pane 1 0
Case 6:20-cv-06675-FPG Document 3-1 Filed 09/17/20 Page 5 of 6
SURROGATE'S COURT OF THE STATE OF NEW YORK COUNTY OF

we ee ee eee xX

ADMINISTRATION PROCEEDING WAIVER OF CITATION,

Estate of Daniel T. Prude, RENUNCIATION AND CONSENT TO
APPOINTMENT OF ADMINISTRATOR
(INDIVIDUAL)

a/k/a
Deceased. File No.

 

The undersigned, a distributee or creditor of the above named decedent and being of full age and sound mind hereby voluntarily appears
in the Surrogate's Court of Monroe County, New York and waives the issuance and service of citation in this matter,
renounces all right to Letters of Administration of the above captioned estate and consents that

[ X] Letters of Administration
{ ] Letters of Administration with Limitations
{] Limited Letters of Administration

be issued to Tameshay Prude

or any other person or persoris entitled thereto without any notice whatsoever to the undersigned, and consents

[ X ] that a bond be dispensed with and hereby specifically release any claim | might have under any bond that may be
filed [] that a bond in the amountof $ be posted,

M- 21-2042. Cheers 2/022 larmig _“Aactve.c
Date nature Street Address “ Relationship
woe Louis Cale Chie dgoT! (60 L062
? al
Print Name To tate/Zip

STATE OF NEW YORK
COUNTY OF Men yo SS.:
On ck )| 4 X | 20 ol O , before me personally appeared che Lou S Cole

to me known and known to me to be the person described in and who executed the
foregoing waiver and consent and each duly acknowledged the execution thereof.

 

 

Elliot Shields, Roth & Roth LLP

Name of Attorney

192 Lexington Ave. Suite 802

 

 

 

 

 

 

Wee New York, New York 10016
Address —
ffix Stamp or Seal) 212-425-1020
Telephone Number
A-B JENNIFER M. SOMMERS
Notary Public, State of Nev: York
No. 02505076289 .

Qualified in Monroe Cruinty
Commission Expires

July 1,

Pace 1 0
Case 6:20-cv-06675-FPG Document 3-1 Filed 09/17/20 Page 6 of 6

; COMBINED VERIFICATION, OATH AND DESIGNATION
! [For use when petitioner isan individual]
STATE OF NEW YORK )
COUNTY OF MONROE ) e8.:
The undersigned, the petitioner named in the foregoing petition, being duly sworn, says:
1. VERIFICATION: I have read the foregoing petition subscribed by me and know the contents thereof,

and the same is true of my own knowledge, except as to the matters therein stated to be alleged upon information and
bellef, and as to those matters | believe It to be true.

2, OATH OF DJ EXECUTOR @ ADMINISTRATOR c.1.a. FO TRUSTEE as indicated above: | am over
elghteen (18) years of digs, and | will well, faithfully and honestly discharge the duties of Fiduciary of the goods, chattels
and credits of said decedent according to law. J am not Ineligible, pursuant to SCPA 707, to receive letters and will duly

account for all moneys and other property that will come Into my hands.

3 DESIGNATION OF CLERK FOR SERVICE OF PROCESS: | hereby designate the Clerk of the
Surrogate's Court of MONROE County, and his/her successor In office, as 4

person on whom service of any process, issuing from such Court may be made In like manner and with like effect as If it
were served personally upon me, whenever | cannot be found and served within the State of New York after due dillgence
used,

‘, 8102 South Loomis Bivd,, Apt. 1 Chicago IL 60620

My domictie is :
(Streataddres (Cliy/Town/Village) (State) - (Zip)

= (Signature of Pe ner)

Lames Hinz, Uae.

(Print Name)
Qn AL AO. A 0D of ro 200: _, before me parsonally came
A ANCES: Loa, 4 Crud 2 ‘

ibed In and who executed the foragoing Instrument. Such person duly swore to such

to me known to be the person d if
instrument ey org me 2 duly pe that he/she executed the samo.
Notary ay } COLLEEN DOBBIN

Commission Expires:__f&> fe Ay- gore 1 Notary a iiinots

(Affix Notary Stamp or Seal) Commission Expires Oct 23, 2023 B <
Signature of Attomey: Bene NS ES

Print Name: _-
Firm Name... Tel No:
Emaik
Address of Attomey.

 

 

 

 

 

P-1 (09/18)

Aitenton Flak Shrelds
